Citation Nr: 1647704	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  13-11 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a bilateral foot disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for hypochromic microcytic anemia.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966 in the United States Army. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The issue of service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral knee degenerative arthritis did not manifest during active service or to compensable degree within one year of active service, nor is there any indication that his bilateral knee degenerative arthritis is causally related to his active service.

2.  The Veteran's bilateral degenerative arthritis of the first metatarsal phalangeal joints (MTPs), heel spurs, and hammer toes did not manifest during active service; degenerative arthritis did not manifest to a compensable degree within one year of active service; and there is no indication that his current bilateral foot disorders are causally related to his active service.

3.  The Veteran does not have a current diagnosis of hypochromic microcytic anemia.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.307 (2016).

2.  The criteria for service connection for a bilateral foot disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.307 (2016).

3.  The criteria for service connection for hypochromic microcytic anemia have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.307 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his or her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

The notice requirements were met in this case by February 2010 and April 2010 letters.  The letters notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the initial adjudication of the claims in August 2010.  Accordingly, the duty to notify has been satisfied.

VA has also satisfied its duty to assist the Veteran.  All available service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are relevant to the claims decided herein.

Moreover, when VA undertakes to provide VA examinations or obtain VA opinions, it must ensure that the examinations or opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Veteran was afforded a VA examination in August 2010.  The examiner reviewed the claims file, considered the Veteran's reported symptoms and assertions, and provided medical opinions with rationale.  As such, the Board finds that the VA medical opinions, along with the other evidence of record, are adequate to make a determination on the claims herein decided. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis and primary anemia, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

With regard to lay evidence, medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

1.  Knees and Feet

The Veteran asserts that his current bilateral knee and foot problems were incurred during active service.  See April 2011 Notice of Disagreement.  The Veteran reported that he was told that he had a benign tumor in his knees during service and that he has had pain in both knees for last several years.  See August 2010 VA examination.  He also reports that he had bilateral heel pain during service and that the current ache is more pronounced with standing or walking.  Id.  

During the Veteran's December 1963 induction examination, his lower extremities and feet were noted as normal.  The Veteran denied having a "trick" or locked knee and he denied having any foot trouble.  In February 1964, he complained of bilateral heel pain; X-rays were negative.  In March 1964, he was seen by Podiatry Services and it was noted that he was still having difficulty and that he was experiencing swelling and tenderness in his heels.  On examination, it was noted that there was a recurrence of his heel problem after returning to full duty with 3+ edema, pain, and discoloration.  X-rays of the left heel showed a healing stress fracture.  The diagnosis was traumatized fracture site.  

In April 1965, it was noted that the Veteran had sprained his left knee seven weeks prior and that he had pain ever since.  In May 1965, the Veteran was seen for bilateral knee problems.  It was noted that he had dislocated his right patella several times, but that this was "no real problem."  He had also injured his left knee when he slipped on some ice in February 1965.  He reported that he had difficulty squatting and that his left knee gave way on occasion.  On examination, his knees were described as "rather loose" with a lateral cartilage click bilaterally.  On McMurray's test, there was pain on the left side.  Apley's test was negative.  There was tenderness on the lateral side of the left femoral condyle.  X-rays of the left knee revealed a small medial femoral osteochondroma.  The impression was small osteochondroma.  A December 1965 orthopedic consultation sheet indicates that the Veteran had a history of osteochondroma posterior medial aspect of the distal femur and that this needed to be evaluated for separation.  It was also noted that the condition was not causing pain.  X-rays showed a small osteochondroma of the left knee.  It was noted that he was okay for discharge.  

During the December 1965 separation examination, the Veteran's lower extremities and feet were noted as normal.  In the "Notes and Significant or Interval History" section, it was noted that the Veteran had a growth on his left knee, that X-rays had been taken in April 1965, and that no surgical procedure was recommended.  The Veteran reported that he had or had had a history of "trick" or locked knee.  

During the Veteran's hospitalization for hookworm in January 1966, he was referred for an orthopedic consultation.  X-rays of the left knee were interpreted to show a small osseous spike extending from the superior aspect of the upper edge of the left medial femoral condyle which was so small that it probably would have been completely missed had it not been for the history of the previous osteochondroma.  The orthopedic surgeon felt that a diagnosis should not be made.

The August 2010 VA examiner diagnosed the Veteran with bilateral knee mild to moderate degenerative arthritis.  She opined that this condition was not caused by or related to military service.  She explained that subsequent X-rays of the left knee failed to substantiate the history of possible osteochondroma or history of dislocation.  She noted that January 1966 X-rays were negative and that the current X-rays did not show evidence of osteochondroma.  Parenthetically, the Board notes that the January 1966 X-rays did show a small osseous spike; however, the orthopedic surgeon did not believe a diagnosis should be made.  Therefore, the Board finds that the August 2010 VA examiner's statement that the X-rays were negative is consistent with the orthopedic surgeon's interpretation.

The August 2010 VA examiner also diagnosed the Veteran with mild degenerative arthritis of the first MTPs of both feet.  He also had small plantar heel spurs and a hammer toe deformities of toes three through five on both feet.  The examiner opined that the diagnosed conditions were not caused by or related to military service.  She explained that the current findings were not caused by or related to a possible stress fracture of the left heel that he sustained during service and that the bilateral heel spurs are a common finding with age.

In this case, the Veteran has satisfied the first two elements required for service connection.  He has established that he has current knee and feet disabilities and he has established that he had knee and feet symptomatology in service.  Here, the dispositive inquiry is whether there is a nexus between his current knee and feet disabilities and an in-service injury, disease, or event.  

The Board finds that the most probative evidence weighs against the claims.  The evidence does not indicate that the Veteran's arthritis, heel spurs, and hammer toes manifested in service.  Rather, the first documented evidence of these disabilities is in 2010, over 44 years after military service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In addition, the most persuasive opinion on the question of whether there is a nexus between the Veteran's arthritis, heel spurs, and hammer toes and service is the opinion provided by the Augusts 2010 VA examiner, which weighs against the claims.  The examiner reviewed the Veteran's medical history, considered his lay assertions, and provided rationale for these opinions.  Therefore, the Board finds the VA examiner's opinions highly probative.  Furthermore, there are no medical opinions relating these disabilities with his military service.  

The Board has also considered the lay assertions set forth by the Veteran and his representative.  In this case, however, the Board does not find that a lay person is competent to provide an opinion as to etiology.  The etiology of his arthritis, heel spurs, and hammer toes involves complex medical matters beyond the ken of a layperson.  Jandreau, 492 F.3d at 1376-77.  The question of etiology for this issue goes beyond a simple and immediately observable cause-and-effect relationship.  Rather, it involves determining whether a nexus exists between the Veteran's current disabilities and his military service, which ended over 44 years ago.  Additionally, the Board finds the VA examiner's opinions more probative for the reasons discussed above.  While the Veteran's statements have been considered, the opinions of a trained medical professional are more probative.

Given the record before it, the Board finds that evidence with regard to these claims does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).

Accordingly, the claims for service connection for bilateral knee and feet disorders must be denied. 

2.  Hypochromic Microcytic Anemia

The Veteran's service treatment records indicate that he tested positive for hookworms in September 1965 while being examined to change his military occupation specialty to food handler.  In January 1966, he went to the emergency room at Walter Reed General Hospital where it was determined that he still had hookworms and that he had severe hypochromic microcytic anemia.  He was admitted, treated for hookworm, and discharged.  It was recommended that he be tested for hookworm in two weeks and if positive, receive another course of tetrachloroethylene.  It was also recommended that he take iron supplements three times a day for two months.  

The report of an August 2010 VA examination notes the above medical history.  The Veteran stated that he was told he had anemia during military service and that he was not aware if he had this diagnosis currently.  He denied a history of hospitalizations, treatment, and symptomatology pertaining to anemia.  His most recent laboratory findings did not indicate that he had anemia.  The examiner concluded that there were no objective findings that would support a diagnosis of hypochromic microcystic anemia at that time.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (Fed. Cir. 1992).

The Board has considered the Veteran lay statements in which he generally alleges that he is entitled to service connection for anemia.  The contention that he currently has anemia is implicit in his claim for service connection.  As a lay person, he is competent to report what he has personally observed or experienced, including his symptoms and what physicians have told him.  Here, however, he reported to the August 2010 VA examiner that he was not aware if he had a current diagnosis and he denied having any treatment for anemia or experiencing any symptomatology related to anemia since he separated from service.  Thus, his statements support the VA examiner's ultimate conclusion that he does not currently have anemia.  This conclusion is also supported by laboratory testing, which is the most probative evidence in this case.  

For these reasons, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran has anemia.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim for service connection.  See 38 C.F.R. § 3.303; Brammer, 3 Vet. App. at 225.  As such, service connection for hypochromic microcytic anemia must be denied.


ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for bilateral foot disorders is denied.

Service connection for hypochromic microcytic anemia is denied.  




REMAND

Regarding the Veteran's low back claim, a VA examination was conducted in August 2010.  The diagnosis was lumbar spine degenerative disc and degenerative joint disease.  The examiner opined that the Veteran's current lumbar spine disability was not caused or related to his military service, including the back sprain that was diagnosed and resolved.  Although the examiner provided rationale for her opinions on the Veteran's knee and feet claims, she did not provide any rationale for her opinion on the low back claim.  Therefore, the Board finds that another VA medical opinion is needed.  See Barr, 21 Vet.App. at 311 ("[O]nce the Secretary undertakes the effort to provide an examination . . . he must provide an adequate one.").  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.  

2.  After the foregoing development is completed, the AOJ should refer the Veteran's claims file to the August 2010 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's low back disorder.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that lay persons, including the Veteran, are competent to attest to factual matters of which they had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the individual, the examiner should provide a fully reasoned explanation.

After reviewing the Veteran's pertinent medical history and lay statements, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's lumbar spine degenerative disc and degenerative joint disease manifested during active service, manifested to a compensable degree within one year of separation from service, or is otherwise causally or etiologically related to his active service, or any injury or symptomatology therein.  In rendering this opinion, the examiner should address the December 1965 service treatment record that notes that the Veteran had a mild back strain.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


